Exhibit 10.99

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of July 22, 2013,
between THE COAST DISTRIBUTION SYSTEM, INC., a Delaware corporation (the
“Company”), and JAMES MUSBACH (Executive”). For ease of reference, the Company
and Executive shall sometimes be referred to in this Agreement, collectively, as
the “Parties” and, individually, as a “Party” and certain other terms used in
this Agreement shall have the respective meanings set forth in Section 1 hereof.

R E C I T A L S:

A. Executive is currently employed as the Company’s President and Chief
Executive Officer (“CEO”).

B. The Parties desire to set forth the material terms of Executive’s employment
with the Company in this Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the respective promises of each Party made
to the other in this Agreement and other good and valuable consideration, the
receipt of which is hereby acknowledged by each of the Parties, it is agreed as
follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the respective meanings given to then below.

1.1 An “Affiliate” of the Company means any individual, entity or organization
that controls, is under common control with or is controlled by the Company.

1.2 The terms “beneficially owned” or “owned beneficially” and “beneficial
ownership” shall have the meanings given to such terms in or by Securities and
Exchange Commission Rule 13d-3 under the Exchange Act, or any successor rule
thereto.

1.3 The term “Company” shall mean The Coast Distribution System, Inc. or, in the
event that it consummates a merger, consolidation or other reorganization in
which it is not the Surviving Person, the term “Company” thereafter shall mean
the Surviving Person in such merger, consolidation or other reorganization
(whether or not such merger, consolidation or other reorganization constitutes a
Change of Control of the Company) or, if at least a majority of the outstanding
Voting Securities of the Surviving Person are owned by another Person (a “Parent
Corporation”), the Company shall mean that Parent Corporation.

1.4 The term “Cause” shall mean the occurrence of any of the following:

(a) Executive’s conviction of an act that, under applicable law or government
regulations, constitutes a felony or a misdemeanor involving moral turpitude;

(b) Executive’s commission of an act that subjects the Company, or any Affiliate
of the Company, to any material civil liabilities or penalties or any criminal
penalties or fines, any conduct by Executive that constitutes unlawful
harassment, discrimination or retaliation, or which, in the good faith judgment
of the Board, is detrimental to the Company’s reputation or its competitive
position within any of its markets (including the use or possession of any
controlled substance, chronic abuse of alcoholic beverages, moral turpitude or
the like);

(c) Executive’s breach or violation of (i) any of his covenants in his Employee
Confidentiality Agreement, (ii) any conflict of interest, ethics or employment
policies from time to time adopted by the Board and made applicable to all
Company employees generally or those applicable more specifically to financial
executives or executive officers of the Company, (i) which continues unremedied
for a period of ten (10) days following written notice thereof to Executive from
the Company or (ii) which the Board of Directors determines is not susceptible
of cure within such 10-day time period;



--------------------------------------------------------------------------------

(d) Executive’s breach or violation of any of his material covenants or
obligations contained in this Agreement (i) which continues unremedied for a
period of thirty (30) days following written notice thereof from the Company to
Executive or (ii) which the Board of Directors determines is not susceptible of
cure within such 30-day time period;

(e) Executive’s gross negligence, willful misconduct or reckless disregard of
material and adverse consequences to the Company or any of its Affiliates of
Executive’s decisions or actions, as determined by the Board of Directors; and

(f) Executive’s insubordination with respect to any lawful direction of the
Board or Executive’s failure, on at least two separate occasions, to perform his
material duties as Chief Executive Officer other than due to his illness or his
Disability (as defined below).

1.5 A “Change of Control” of the Company shall be deemed to have occurred if:

(a) There is consummated:

(i) any consolidation or merger of the Company with or into another Person, if
(A) the Company is not the Surviving Person in such consolidation or merger, or
(B) the outstanding shares of the Company’s Common Stock are converted into
cash, securities or other property, provided, however, any such merger or
consolidation shall not constitute a Change of Control of the Company if the
holders of the Company’s Common Stock immediately prior to such merger or
consolidation will own, in the aggregate, at least 50% of the outstanding Voting
Securities of the Surviving Person or its Parent (if any) immediately after
consummation of such merger or consolidation; or

(ii) any sale, exchange or other transfer (in one transaction or a series of
related transactions during the 12-month period ending on the date of the most
recent transaction) of all, or substantially all, of the assets of the Company,
provided, however, that such sale, exchange or other transfer shall not
constitute a Change of Control if (A) the Person acquiring such assets is a
corporation or other entity in which the holders of the Company’s common stock
immediately prior to such transaction will own, in the aggregate, at least 50%
of the outstanding Voting Securities of the Person acquiring such assets or of
the Parent thereof (if any), immediately after consummation of such transaction,
or (ii) such Person is a “related person” with respect to the Company within the
meaning of Treasury Regulation § 1.409A-3(i)(5)(vii)(B); or

(b) any Person or group of Persons, acting in concert (within the meaning of
Section 13(d) or Section 14(d)(2) of the Exchange Act), shall directly or
indirectly acquire (other than in or as a result of a transaction described in
Paragraph 1.5(a) above) beneficial ownership of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
then outstanding securities, unless the Person or group making such acquisition
of beneficial ownership (the “Acquiring Person”) is (i) the Company or an
Affiliate of the Company, (ii) an employee benefit plan of Company or any of its
Affiliates or a trustee or other fiduciary holding securities under any such
employee benefit plan, or (iii) an underwriter temporarily holding securities of
the Company pursuant to a public offering of such securities; or

(c) During a period of twelve (12) consecutive months or less, there is a change
in the composition of the Company’s Board of Directors (the “Board”) such that a
majority of the Board members (rounded up to the next whole number, if a
fraction) ceases, by reason of one or more proxy contests for the election of
Board members, to be composed of individuals who either (i) have been Board
members continuously since the beginning of that 12-month period, or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in the immediately preceding
clause (i) who were still in office at the time that election or nomination was
approved by the Board.

Notwithstanding the foregoing, however, a “Change of Control” of the Company
shall not be deemed to have occurred within the meaning of this Section 1.5,
solely as the result of any acquisition of Voting Securities by the Company or
any subsidiary thereof that has the effect of (i) reducing the number of the
Company’s outstanding Voting Securities, or (ii) increasing the beneficial
ownership of the Company’s Voting Securities by any Person to more than fifty
percent (50%) of the Company’s outstanding Voting Securities; provided, however,
that, if any such Person shall thereafter become the direct or indirect
beneficial owner of any additional Voting Securities of the

 

2



--------------------------------------------------------------------------------

Company (other than pursuant to a stock split, stock dividend, or similar
transaction and immediately thereafter beneficially owns more than fifty percent
(50%) of the then outstanding Voting Securities of the Company, then, a “Change
of Control” shall be deemed to have occurred for purposes of this Section 1.5.

1.6 “Company” means, for purposes of this Agreement, The Coast Distribution
System, Inc. or, if a Change of Control of the Company is consummated during the
term of this Agreement, and the Company is not the Surviving Person in such
Change of Control, then the term “Company” thereafter shall mean such Surviving
Person, unless a Person that is not the Surviving Person is the beneficial owner
or acquires beneficial ownership of at least a majority of the Voting Securities
of the Surviving Person (whether that is the Company or another Person) in or as
a result of such Change of Control and, therefore, is or thereby becomes the
Parent Entity of such Surviving Person, then the term “Company” thereafter shall
mean such Parent Entity.

1.7 Disability. The terms “Disability” and “Disabled” shall mean Executive’s
incapacity due to physical or mental illness that causes the Executive to be
absent from his duties with the Company or to be unable to perform such duties
on a full-time basis for three (3) consecutive months or a period of one hundred
eighty (180) non-consecutive days in any twelve (12) month period. In the event
there is a dispute over whether the Executive is disabled, then, such dispute
shall be resolved by a practicing physician, licensed as such and in good
standing, in California that is selected by the Company, to conduct a physical
or, in the case of an alleged mental disability a psychiatrist to conduct a
psychological, examination of the Executive and Executive agrees to submit to
such examination in the event of such a dispute. The determination of such
physician or psychiatrist (as the case may be) shall be binding on and
non-appealable by the Parties. Any refusal or failure of Executive to submit to
such a physical or psychiatric examination shall, for purposes of this
Agreement, constitute Executive’s admission that he is Disabled.

1.8 The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and any successor act thereto.

1.9 “Good Reason Event”. Each of the following actions that results from a
Change of Control of the Company, or that is taken by the Company on the date of
or at any time within twelve (12) months following the consummation of a Change
of Control of the Company, shall constitute a “Good Reason Event”:

(a) Executive’s employment with the Company is terminated without Cause by the
Company; or

(b) Executive’s authority, duties or responsibilities with Company are
materially reduced, as compared to his authority, duties or responsibilities
with Company prior to such Change of Control or Executive’s principal position
with Company is changed in a manner or to an extent that constitutes or would
generally be considered to constitute a demotion of Executive when compared to
his position with the Company prior to the Change of Control; provided, however,
that if either of the foregoing actions is taken by the Company as a result of
(i) the Disability of Executive, or (ii) any acts or omissions of Executive or
any other occurrence that would entitle Company to terminate Executive’s
employment under this Agreement for Cause, then such action shall not constitute
a Good Reason Event and will not entitle Executive to terminate his employment
for Good Reason pursuant to Section 6.1 of this Agreement; or

(c) Executive’s base salary or base compensation is reduced below the amount
thereof as prescribed by this Agreement, unless such reduction is made (i) as
part of an across-the-board cost cutting measure that is applied equally or
proportionately to all senior executives of Company rather than discriminatorily
against Executive, or (ii) by and at the election of the Company due to
Executive’s Disability or any acts or omissions of Executive or other occurrence
that would entitle Company to terminate Executive’s employment hereunder for
Cause; or

(d) The Company breaches any of its material obligations to Executive under this
Agreement and fails to cure such material breach prior to the expiration of a
period of thirty (30) days following the giving of a written notice from
Executive to the Company of such breach which sets forth, in reasonable detail,
the actions, facts or circumstances that Executive is asserting constitute such
breach.

1.10 “Good Reason Termination” means a termination by Executive of his
employment and all other positions that he may hold with the Company effectuated
by Executive in accordance with the requirements of Section 6.1, due to the
occurrence of a Good Reason Event at the time of or at any time within (but not
later than) twelve (12) months following a Change of Control of the Company.

 

3



--------------------------------------------------------------------------------

1.11 “Good Reason Termination Notice” means a written notice given by Executive
to the Company which (i) states that Executive is irrevocably terminating his
employment hereunder and all other positions he may hold with the Company
pursuant to Section 6.1 hereof due to the occurrence of a Good Reason Event and
(ii) sets forth a description, in reasonable detail, of such Good Reason Event.
To be effective, a Good Reason Termination Notice must be given by Executive to
the Company within not more than fifteen (15) days immediately following the
date the Executive is first notified in writing of the taking of an action or
other occurrence that constitutes a Good Reason Event (as defined herein).

1.12 The term “Parent” of a corporation or other entity means any Person that is
the beneficial owner, directly or indirectly, of at least a majority of the
Voting Securities (as defined below) of that corporation or other entity.

1.13 The terms “Person” and “person” mean any natural person and any
corporation, limited liability company, general or limited partnership, joint
venture, trust, estate or any other organization or entity.

1.14 “Section 6 Termination” shall have the meaning given to that term in
Section 6.2 hereof.

1.15 “Separation of Service” shall have the meaning given to that term in
Section 7.1 hereof.

1.16 “Surviving Person” shall mean the corporation or other entity that is the
surviving or continuing corporation or entity in a merger or consolidation of
the Company with or into another corporation or entity, whether that is the
Company or another party to such merger or consolidation.

1.17 “Termination Compensation” means the compensation that will becomes payable
to Executive, in the event of a Separation of Service, as provided in Section 5
or Section 6 hereof (as and to the extent applicable thereto).

1.18 The term “Voting Securities” of any Person that is a corporation means the
combined voting power of that Person’s then outstanding securities having the
right to vote in an election of that Person’s directors. The term “Voting
Securities” of any Person that is other than a corporation, such as a
partnership or limited liability company, shall mean the combined voting power
of that Person’s outstanding ownership interests that are entitled to vote or
select the individuals (such as the managers of a limited liability company)
that have substantially the same authority or decision-making powers with
respect to such entity that are generally exercisable by directors of a
corporation.

2. Employment as Chief Executive Officer.

2.1 Continued Employment of Executive. The Company shall continue to employ
Executive as the Company’s Chief Executive Officer for the term of this
Agreement as set forth in Section 3 hereof. Executive hereby accepts such
employment and agrees to serve in that position in accordance with the terms and
subject to the conditions contained in this Agreement. Executive shall perform
his duties and responsibilities as the Company’s CEO fully, faithfully and in a
diligent and timely manner throughout the term of his employment with the
Company and will, in his capacity as CEO, report to the Board of Directors of
the Company (the “Board of Directors” or the “Board”).

2.2 CEO Responsibilities. As the Company’s CEO, Executive shall be responsible
for (i) the formulation of strategic and business plans and initiatives for the
Company and its subsidiaries and, upon their approval by the Board, their
implementation, (ii) the supervision of the senior management personnel of the
Company and its subsidiaries, (iii) the financial performance and financial
condition of the Company and its subsidiaries, and (iv) the accuracy and
completeness of the Company’s financial and public reporting, including the
reports filed with the Securities and Exchange Commission, subject to the
oversight of the Company’s Board. Executive also shall perform such other duties
as may be assigned from time to time to Executive by the Board, provided that
such duties are commensurate with those customarily assigned to chief executive
officers of public companies with revenues and market capitalizations comparable
to that of the Company. Executive hereby represents and warrants that, except as

 

4



--------------------------------------------------------------------------------

may otherwise have been disclosed in writing to the Company, he is under no
contractual or other commitments (written or oral) that are inconsistent or
would interfere with the performance of his duties as the Company’s CEO,
including, but not limited to, any non-competition, trade secret or
confidentiality or similar agreements. Executive also represents that none of
the information that he needs or will use in performing his duties as the
Company’s CEO was obtained from any Person who employed Executive in the past as
an officer or employee or engaged Executive’s services as an non-employee
consultant or advisor.

2.3 Employee Confidentiality Agreement. Executive heretofore entered into an
Employee Confidentiality Agreement with the Company. Executive agrees and
represents and warrants that such Employee Confidentiality Agreement remains and
is in full force and effect, without any changes therein.

3. Term of Agreement; Effect of Expiration of Term.

3.1 Term of this Agreement. The term of this Agreement shall commence on the
date hereof and, unless Executive’s employment hereunder is sooner terminated
pursuant to the provisions of this Agreement, or this Agreement has been
extended, either pursuant to Section 3.2 below or by mutual written agreement of
Executive and the Company, this Agreement shall expire on December 31, 2014 (the
“Agreement Expiration Date).

3.2 Automatic Extension of Agreement Expiration Date and this Agreement.
Notwithstanding anything to the contrary set forth in Section 3.1 above, if a
Change of Control of the Company shall have occurred less than 12 months prior
to the Agreement Expiration Date set forth in Section 3.1 above, then, the
Agreement Expiration Date and term of this Agreement shall automatically be
extended, without the necessity of any notice from or the taking of any actions
by either party, to the first (1st) anniversary of the date such Change of
Control occurred.

3.3 Effect of Expiration of the Term of this Agreement.

(a) This Agreement shall terminate, automatically and without the necessity of
any notice from or any action by either party, effective on the Agreement
Expiration Date (as determined pursuant to Section 3.1 or 3.2, as applicable)
and none of the provisions of this Agreement shall survive such Agreement
Expiration Date, except as may otherwise be expressly provided elsewhere in this
Agreement.

(b) Each party shall have the right to terminate Executive’s employment, with or
without Cause or for any reason or no reason, effective as of the Agreement
Expiration Date or the expiration of a period of thirty (30) days following the
giving of a written termination notice by the terminating party to the other,
whichever is later. If neither party exercises this termination right effective
as of the Agreement Expiration Date, then, notwithstanding the expiration of
this Agreement, (i) Executive shall continue as an at-will employee of the
Company, holding the position of President and Chief Executive Officer of the
Company, at the base salary as in effect immediately prior to the Agreement
Expiration Date, subject to the right of each party to terminate Executive’s
employment at any time thereafter, with or without Cause or for any reason or no
reason, effective upon thirty (30) days prior written notice thereof by the
terminating party to the other. Upon any such termination of Executive’s
employment, whether effective on the Agreement Expiration Date or upon
termination of Executive’s at will employment, then, as the Company’s sole
obligation and liability to Executive as a result of and upon any termination of
his employment pursuant to this Section 3.3, the Executive shall be entitled to
receive, and the Company shall pay to Executive, on the effective date of any
such termination of Executive’s employment, his unpaid salary, any fully vested,
but unpaid, employee benefits and any unused vacation, in each case accrued to
employment termination date.

4. Compensation and Benefits. Executive’s compensation for all services rendered
to the Company or to any of its Affiliates (as hereinabove defined in this
Agreement) shall be as follows:

4.1 Salary. Executive will receive an base annual salary of Two Hundred Fifty
Thousand Dollars ($250,000) (the “Annual Salary”), which shall be payable in
installments at the times set forth in and in accordance with the Company’s
customary payroll policies, less tax and other required withholdings. From time
to time during the term of this Agreement, Executive’s Annual Salary may be
increased, and may be reduced, provided that any such reduction is part of any
across-the-board cost cutting measure that is applied equally or proportionately
to all senior executives of Company, rather than discriminatorily against
Executive, or is due to Executive’s Disability or any acts or omissions of
Executive or other occurrences

 

5



--------------------------------------------------------------------------------

that would entitle Company to terminate Executive’s employment for Cause, in
each case as and to the extent determined in the sole discretion of the
Compensation Committee of the Board. If Executive’s employment terminates other
than on the last business day of any calendar month, the salary payable to
Executive for such month shall be pro-rated based on the number of days in such
month that Executive was employed by the Company as its CEO.

4.2 Incentive or Bonus Compensation. During the term of his employment as the
Company’s CEO hereunder, Executive will be entitled to participate in cash and
equity incentive or bonus programs adopted by the Board of Directors or the
Compensation Committee that are generally made available to the Company’s
executive officers, subject to the eligibility requirements and the other terms
and conditions thereof, including any performance, time or other vesting
conditions; provided that it is understood and agreed that neither the Board of
Directors nor its Compensation Committee shall be obligated to adopt any such
incentive or bonus programs.

4.3 Employee Benefits. During the term of Executive’s employment hereunder as
the Company’s CEO, he will be entitled to participate in those employee benefit
programs that are generally made available to by the Company to its full time
employees, subject to the eligibility requirements thereof, including, without
limitation, health insurance coverage for Executive and his immediate family,
paid vacation which shall accrue in accordance with the Company’s applicable
vacation policy, and any 401-K or other ERISA compliant retirement savings plans
that may be in effect from time to time during the term of this Agreement.

4.4 Reimbursement of Expenses. Executive shall be entitled to be reimbursed
promptly for the reasonable out-of-pocket expenses incurred by him in the
performance of his duties for the Company, in accordance with and subject to the
Company’s expense reimbursement policies as in effect from time to time. Without
limiting the Company’s obligation pursuant to the preceding sentence, but
subject to Executive’s compliance with the Company’s expense reimbursement
policies, reimbursements of any such expenses shall (a) be paid to the Executive
no later than sixty (60) days following the end of the calendar year in which
the expenses were incurred, (b) the right to reimbursement during the year will
not affect reimbursements or in-kind benefits provided to the Executive in any
other year, and (c) the Executive’s right to reimbursement shall not be subject
to liquidation or exchange for any other benefit.

4.5 Taxes and Withholdings. All compensation and benefits payable to Executive
under this Agreement, including salary payments and any amounts that may become
payable to him pursuant to Section 5 or Section 6 below, shall be paid net of
any employment taxes and any other withholdings required pursuant to applicable
law or under any Company employee benefit plans or programs in which Executive
or his dependents participate.

5. Early Termination of Employment.

5.1 Termination of Employment by the Company for Cause or by Executive other
than for Good Reason. The Company may terminate Executive’s employment for Cause
(as defined in Section 1.4 above), at any time effective on written notice to
him. Executive may resign or terminate his employment with the Company other
than for Good Reason at any time effective on fifteen (15) days prior written
notice to the Company. If Executive elects to resign or so terminate his
employment, the Company shall be entitled, instead, to terminate Executive’s
employment for Cause effective immediately on written notice thereof to
Executive. On any termination of Executive’s employment pursuant to this
Section 5.1, whether by the Company for Cause or by Executive, other than for
Good Reason, Executive shall become entitled to receive, and the Company’s sole
obligation and liability to Executive shall be to pay Executive, any unpaid
salary, together any fully vested, but unpaid, employee benefits and any unused
vacation, in each case accrued to the effective date of such termination.

5.2 Termination of Employment due to Executive’s Disability or Death.
Executive’s employment with the Company shall terminate immediately in the event
of his Disability or death, and in either event, Executive or, in the case of
his death, Executive’s estate, shall be entitled to receive, and the Company’s
sole obligation and liability shall be to pay to Executive or his estate (as the
case may be), Executive’s unpaid salary, any fully vested, but unpaid, employee
benefits and any unused vacation, in each case accrued to the effective date of
such termination.

5.3 Termination by the Company without Cause. The Company may terminate this
Agreement and Executive’s employment at any time without Cause, effective on not
less than fifteen (15) days’ prior written notice to Executive. Upon and by
reason of any such termination of Executive’s employment by the Company without
Cause, Executive shall become entitled to receive the compensation set forth in
Section 5.5 below.

 

6



--------------------------------------------------------------------------------

5.4 Termination by Executive for Good Reason. Executive shall become entitled to
terminate his employment for Good Reason (a “Good Reason Termination”) and to
receive the compensation set forth in Section 5.5 below, if (i) a Good Reason
Event (as defined in Section 1.9 hereof) occurs during the term of this
Agreement, and (ii) Executive elects to terminate his employment and to resign
from all positions he may hold with the Company due to the occurrence of such
Good Reason Event, by giving the Company a Good Reason Termination Notice within
not more than fifteen (15) days immediately following the date on which
Executive is first notified by the Company, in writing, of the occurrence of
such Good Reason Event; provided, however, that, notwithstanding anything to the
contrary that may be set forth in this Section 5, or elsewhere in this
Agreement, it is expressly agreed that Executive shall not be entitled to
terminate his employment due to the occurrence of Good Reason Event, if (x) the
Company was required to take the action or actions constituting such Good Reason
Event in order to comply with any applicable laws or government regulations or
any order, ruling, instruction or determination of any government agency having
jurisdiction over Company; (y) Executive fails to give the Company the required
Good Reason Termination Notice within the aforesaid fifteen (15) day notice
period, or (z) the Company rescinds the Good Reason Event by written notice
given to Executive within fifteen (15) days of the receipt by the Company of the
Good Reason Termination Notice from Executive. For the avoidance of any doubt,
if Executive fails to give a Good Reason Termination Notice to the Company
within fifteen (15) days immediately following the date on which Executive is
first notified by the Company, in writing, of the occurrence of such Good Reason
Event, Executive shall be deemed to have consented to the taking by the Company
of the action or actions constituting the Good Reason Event and shall not be
entitled to terminate his employment for Good Reason or to receive the
compensation set forth in Section 5.5 below, due to the occurrence of such Good
Reason Event.

5.5 Compensation Payable to Executive upon a Termination of Executive’s
Employment pursuant to Section 5.3 or 5.4. Upon a termination of Executive’s
Employment (i) by the Company without Cause. or (ii) by Executive for Good
Reason pursuant to and subject to the conditions set forth in Section 5.4 above,
Executive shall become entitled to receive, and the Company’s sole and exclusive
obligation and liability to Executive in such event shall be, to pay to
Executive, in a single lump sum payment, an amount equal to the salary he would
have received had he remained in the Company’s employ as its CEO until the
earlier of (x) the Agreement Expiration Date or (y) the first anniversary of the
effective date of such termination of employment, together with any fully vested
but unpaid employee benefits and any unused vacation, in each case accrued to
the effective date of such termination of employment. Subject to Section 7
hereof, payment of the foregoing amount to Executive shall be made on the
effective date of the termination of Executive’s employment without Cause or by
the Executive for Good Reason (as the case may be).

5.6 Applicability of Section 6 to Terminations of Employment Pursuant to
Section 5.3 or Section 5.4. Notwithstanding anything to the contrary that may be
contained elsewhere in this Section 5, if Executive’s employment is terminated
by the Company pursuant to Section 5.3 or by Executive pursuant to Section 5.4
as a direct result of, or on or at any time within twelve (12) months following,
a Change of Control of the Company, then, subject to the conditions set forth in
Section 6.1 below, Executive’s rights and compensation and the obligations of
the Company to him by reason of such termination of employment shall be
determined in accordance with and shall be governed by Section 6 below, and not
by Section 5.5 above.

5.7 Exclusivity of Remedies. In the event of any termination of Executive’s
employment by the Company or by Executive pursuant to any of Sections 5.1, 5.2,
5.3 or 5.4 hereof, then, except as otherwise provided in Section 5.6 above, the
respective rights and remedies and the respective obligations of the Parties
hereto set forth in this Section 5 shall constitute the sole and exclusive
rights, remedies and obligations of the Parties arising out of or in connection
with any such termination of Executive’s employment with the Company, and each
Party expressly disclaims and waives any and all other rights or remedies it or
he (as the case may be) would, but for the provisions of this Section 5.6, have
under this Agreement or under applicable law by reason of such termination of
employment or the acts or omissions that led to such termination of employment.

6. Termination of Employment for Good Reason Following a Change of Control.

 

7



--------------------------------------------------------------------------------

6.1 Good Reason Termination. Executive shall become entitled to terminate his
employment for Good Reason (a “Good Reason Termination”) and to receive the
Severance Compensation provided for in Section 6.2 below, if (i) a Change of
Control of the Company occurs while Executive is still employed as the Company’s
CEO, (ii) a Good Reason Event (as defined in Section 1.9 hereof) occurs as a
direct result of, or at the time of or within (but not later than) twelve (12)
months following, the consummation of such Change of Control of the Company, and
(iii) Executive terminates his employment and all positions he may hold with the
Company due to the occurrence of such Good Reason Event by giving the Company a
Good Reason Termination Notice within not more than fifteen (15) days
immediately following the date on which Executive is first notified by the
Company, in writing, of the occurrence of such Good Reason Event; provided,
however, that, notwithstanding anything to the contrary that may be set forth
above in this Section 6.1 or elsewhere in this Agreement, it is expressly agreed
that Executive shall not be entitled to terminate his employment due to the
occurrence of Good Reason Event on or within 12 months following the
consummation of a Change of Control of the Company, if (x) the Company was
required to take any of actions set forth in Section 1.9 above in order to
comply with any applicable laws or government regulations or any order, ruling,
instruction or determination of any government agency having jurisdiction over
Company; (y) Executive fails to give the Company the required Good Reason
Termination Notice within the aforesaid fifteen (15) day notice period, or
(iii) the Company rescinds the Good Reason Event by written notice given to
Executive within fifteen (15) days of the receipt by the Company of the Good
Reason Termination Notice from Executive. For the avoidance of any doubt, if
Executive fails to give a Good Reason Termination Notice to the Company within
fifteen (15) days immediately following the date on which Executive is first
notified by the Company, in writing, of the occurrence of such Good Reason
Event, Executive shall be deemed to have consented to the taking by the Company
of the action constituting the Good Reason Event and shall not be entitled to
receive the Severance Compensation set forth in Section 6.2 below due to the
occurrence of such Good Reason Event or his election to terminate his employment
with the Company following the occurrence thereof.

6.2 Severance Compensation upon a Termination Pursuant to Section 6.1. Subject
to Sections 6.3, 6.4, 6.5 and Section 7 hereof, upon a termination of
Executive’s employment pursuant to and meeting the applicable conditions of
Section 6.1 above (each, a “Section 6 Termination”), then, in lieu of any
further salary or other compensation or benefits that would otherwise become or
be due to Executive under this Employment Agreement, or otherwise, on or for any
periods subsequent to the date of such Section 6 Termination, Executive shall
become entitled to receive the following severance compensation and benefits,
rather than any severance compensation or benefits under Section 5 hereof:

(a) Accrued but Unpaid Amounts. All of Executive’s unpaid salary, vested but
unpaid benefits and unused vacation accrued to the effective date of such
Section 6 Termination.

(b) Salary Benefit. An amount, payable at the time and in the manner set forth
in Section 6.3 below, equal to one (1) times the Annual Salary being paid to
Executive under this Employment Agreement as of the date of such Section 6
Termination.

(c) Medical Insurance Continuation Benefit. Upon a timely election by Executive
of continuation coverage under COBRA following a termination of his employment
for Good Reason pursuant to Section 6.1, the Company will pay, as a “Medical
Insurance Continuation Benefit” to Executive: one hundred percent (100%) of
Executive’s COBRA premiums for medical insurance coverage as in effect on the
day immediately preceding the effective date of such termination of employment
for a period ending on the earlier of (i) the expiration of eighteen (18) months
following such termination of employment, or (ii) the date on which if any, that
Executive obtains employment with another employer that makes health insurance
available to him and his dependents (“Alternative Insurance Coverage”).
Executive agrees that if he obtains Alternative Insurance Coverage from another
employer prior to the expiration of the above-mentioned 18-month period, he
shall promptly notify the Company thereof. Each medical insurance premium
payment made pursuant to this Section 6.2(c) shall be paid when due and shall be
considered a separate payment for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended.

(d) Acceleration of Vesting of Equity Incentives. All unvested stock options and
unvested restricted shares (“Equity Incentives”) held by Executive at the time
of a Good Reason Termination shall automatically become fully vested, without
the necessity of any action by the Company or Executive, even if the vesting of
such Equity Incentives had been contingent on the achievement of any financial
or other performance goals (whether by the Company or Executive) to be measured
in the future or on the happening of any other future events.

 

8



--------------------------------------------------------------------------------

Notwithstanding any other provision to the contrary that may be contained in
this Agreement, under no circumstances, shall the Executive be permitted to
exercise any discretion to modify the amount, timing or form of payment or
benefit described in this Section 6.2.

6.3 Timing and Manner of Payment. Except as otherwise set forth in Section 7.1
below, the Severance Compensation that becomes payable to Executive pursuant to
Paragraphs 6.2(a) and (b) above shall be paid to Executive in a single lump sum,
less tax and other required or applicable withholdings, on the tenth
(10th) business day following such Section 6 Termination.

6.4 No Requirement of Mitigation. Executive shall not be required to mitigate
the amount of any payment or benefit provided for in this Section 6 by seeking
other employment or otherwise, nor shall any compensation or other payments
received by the Executive from other Persons after the date of a Section 6
Termination reduce any payments due to him under this Section 6, except as
otherwise provided in Section 6.2(b) with respect to the Medical Insurance
Continuation Benefit payable pursuant thereto.

6.5 Parachute Limitations. Notwithstanding anything in this Agreement to the
contrary, if any compensation, payment, benefit or distribution by the Company
or a Surviving Person (as the case may be) to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (collectively, the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, then, the
Severance Compensation payments shall be reduced to three (3) times Executive’s
“base amount” (within the meaning of Section 280G(b)(3) of the Code and the
regulations promulgated thereunder) less one dollar ($1.00).

6.6 Exclusivity of Remedies. In the event of a Section 6 Termination of
Executive’s employment, the respective rights and remedies and the respective
obligations of the Parties hereto set forth in this Section 6 shall constitute
the sole and exclusive rights, remedies and obligations of the Parties arising
out of or in connection with any such termination of Executive’s employment with
the Company or the Surviving Person (as the case may be), and each Party
expressly disclaims and waives any and all other rights or remedies it or he (as
the case may be) would, but for the provisions of this Section 6.6, have under
this Agreement or under applicable law by reason of any such Section 6
Termination or the acts or omissions that led to such Section 6 Termination.

7. Timing of Payment of Termination Compensation

7.1 Payment Delay. Notwithstanding anything herein to the contrary, to the
extent any of the Termination Compensation that has become payable to Executive,
pursuant to Section 5 or Section 6 above, is treated as non-qualified deferred
compensation subject to Section 409A of the Code, then (i) no such amount shall
be payable pursuant to Section 5 or Section 6, as applicable, if (i) Executive’s
termination of employment constitutes a “separation from service” with the
Company, as such term is defined in Treasury Regulation § 1.409A-1(h) or any
successor provision thereto (a “Separation from Service”), and (ii) the Company
determines, at the time of Executive’s Separation from Service that he is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code and
that delayed commencement of the payment of any portion or all of the
Termination Compensation to Executive by reason of such Separation from Service,
is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment
Delay”), then, such portion of such Termination Compensation shall not be paid
or provided to Executive prior to the earliest of (A) the expiration of the six
(6) month period measured from the date of Executive’s Separation from Service,
(B) the date of the Executive’s death or (C) such earlier date as is permitted
under Section 409A of the Code. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to a
Payment Delay shall be paid in a lump sum to Executive within 10 days following
such expiration, without interest, and any then remaining payments due under the
Agreement shall be paid as otherwise provided herein. The determination of
whether Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall made by the Company in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) or any successor provision thereto).

7.2 Exceptions to Payment Delay. Notwithstanding Section 7.1 above, to the
maximum extent permitted by applicable law, amounts payable to Executive
pursuant to Section 5 or Section 6 above, as the case may be, shall be made in
reliance upon Treasury Regulation § 1.409A-1(b)(9) with respect to separation
pay plans, or

 

9



--------------------------------------------------------------------------------

Treasury Regulation § 1.409A-1(b)(4) with respect to short-term deferrals.
Accordingly, the severance or post-termination payments provided for in
Section 5 and Section 6 are not intended to provide for any deferral of
compensation subject to Section 409A of the Code to the extent that:

(a) such severance or post-termination payments payable pursuant hereto by their
terms, and determined as of the date of Executive’s Separation from Service, may
not be made later than the 15th day of the third calendar month following the
later of (i) the end of the Company’s fiscal year in which Executive’s
Separation from Service occurs or (ii) the end of the calendar year in which
Executive’s Separation from Service occurs, or

(b) such severance payments (i) do not exceed an amount equal to two (2) times
the lesser of (A) the amount of Executive’s annualized compensation based upon
Executive’s annual rate of pay for the calendar year immediately preceding the
calendar year in which Executive’s Separation from Service occurs (adjusted for
any increase in such annualized compensation during the calendar year in which
such Separation from Service occurs that would be expected to continue
indefinitely had Executive remained in the Company’s employ) or (B) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the calendar year in which Executive’s
Separation from Service occurs, and (ii) shall be completed no later than
December 31 of the second calendar year following the calendar year in which
Executive’s Separation from Service occurs.

8. Release of Claims. It shall be a condition precedent to the obligation of the
Company to pay Executive, and to the right of Executive to receive, the
compensation and benefits set forth in Section 3.3 or Section 5 above, or the
Severance Compensation and benefits set forth in Section 6 above, as the case
may be, that Executive shall (i) have executed and delivered to the Company, and
not revoke, a separation and release agreement, in a form prescribed by Company
(the “Separation Agreement”), and (ii) remain in full compliance with the
Separation Agreement. Such Separation Agreement shall include, without
limitation, a non-disparagement provision, a post-termination cooperation
provision, a confidentiality provision, a covenant not to sue and a general
release of all rights and claims, known or unknown, that Executive may have or
may be entitled to assert against the Company, its Affiliates and their
respective successors and assigns, provided that such release shall not apply to
Executive’s rights or the Company’s obligations under Section 3.3, Section 5 or
Section 6 (as the case may be) of this Agreement.

9. Effects of Early Termination of Employment on this Agreement.

9.1 Effect of Early Termination of Employment on this Agreement. If Executive’s
employment is terminated for any reason whatsoever, whether by the Company or
Executive, prior to the Agreement Expiration Date, then, this Agreement shall
thereupon terminate automatically and shall be of no further force or effect,
except as follows:

(a) Sections 1, 3, 5, 6, 7, 8, this Section 9 and Section 10 of this Agreement
shall survive any such termination of Executive’s employment with the Company,
provided, however, that if Executive’s employment is terminated by the Company
for Cause or by Executive without Good Reason, then Sections 6 and 7 of this
Agreement will not survive such termination of Executive’s employment.

(b) Executive’s Employee Confidentiality Agreement shall survive any
termination, for any reason whatsoever, of this Agreement, whether by the
Company or the Executive.

9.2 Effect of Termination of Employment on Executive’s other Positions with the
Company. If Executive’s employment is terminated for any reason, whether by the
Company or Executive, then, Executive shall be deemed to have immediately
resigned from all other positions he may have then held with the Company or any
of its subsidiaries, including the position as a director of the Company and as
a director of any of its subsidiaries, without the necessity of any further
action by the Company or Executive to effectuate or evidence such resignations.

10. Miscellaneous.

10.1 No Other Agreements. This Agreement, together with the Employee
Confidentiality Agreement and any existing agreements pursuant to which
Executive have been granted or awarded Equity Incentives

 

10



--------------------------------------------------------------------------------

by the Company (the “Other Agreements”) contain all of the terms and provisions
relating to and governing the employment relationship between Executive and the
Company and shall supersede any other prior or contemporaneous agreements or
understandings (written, oral or implied) between Executive and the Company
relating in any way to Executive’s employment as CEO of the Company.

10.2 Amendments and Waivers. This Agreement may be amended at any time, but only
by a written instrument signed by both Parties. A waiver by either Party of any
of its rights or any of the obligations of the other Party under this Agreement
shall not be binding, effective or enforceable unless such waiver is set forth
in an instrument in writing signed by the Party to be charged thereby. No
failure to exercise and no delay on the part of either Party in exercising any
right or power hereunder or granted by law will operate as a waiver thereof and
any single or partial exercise of any right, power or privilege shall not
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

10.3 Severability. If any provision of this Agreement or of the Employee
Confidentiality Agreement is held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions hereof or
thereof (as the case may be) shall not be affected or impaired in any way.

10.4 Governing Law. This Agreement is made and is to be performed in the state
of California and shall be governed by, construed in accordance with and
enforced under the internal laws of the State of California, excluding its
choice of law rules and principles.

10.5 Arbitration.

(a) Arbitration. Any dispute between the Parties relating to this Agreement or
any agreements entered into pursuant hereto, including any controversy or
dispute regarding the enforceability or the interpretation of any of the
provisions hereof or thereof, or with respect to any alleged or actual
non-performance by a Party of its obligations hereunder or thereunder or with
respect to Executive’s performance as the Company’s CEO, shall be resolved
exclusively by binding arbitration in accordance with the rules of commercial
arbitration of the American Arbitration Association. Any arbitration proceeding
shall be held exclusively in Santa Clara County, California and any service of
process in or in connection with any such proceeding shall be adequate if sent
by certified or registered mail, postage prepaid to the address of the other
Party last communicated in writing by such other Party to the Party initiating
such arbitration. The determinations of the arbitrator in any such proceeding
shall be final and binding on and non-appealable by the Parties. Each Party
shall bear and pay the fees and disbursements of the attorneys, accountants and
expert witnesses incurred by such Party in any such arbitration proceeding.

(b) Waiver of Jury Trial. Each Party acknowledges that by agreeing to resolve
any disputes between the Parties exclusively by arbitration, as provided in
Paragraph 10.5(a) above, such Party is waiving any right it or he may have to
resolve such disputes or controversies by means of a trial by jury. EACH PARTY
DOES HEREBY EXPRESSLY AND IRREVOCABLY WAIVE SUCH PARTY’S RIGHTS TO A TRIAL BY
JURY IN ANY SUCH ARBITRATION OR OTHER LEGAL OR EQUITABLE PROCEEDING BETWEEN THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT OR TO ANY OF THE OTHER MATTERS SET
FORTH IN PARAGRAPH 10.5(a) ABOVE, AND EXPRESSLY AND IRREVOCABLY AGREES THAT THE
TRIER OF FACT IN ANY SUCH ARBITRATION PROCEEDING SHALL BE THE ARBITRATOR.

(c) Exception for Equitable Relief. Notwithstanding anything to the contrary
that may be contained in Paragraph 10.5(a) above, each Party shall have the
right to petition and obtain from any court of competent jurisdiction any
equitable remedies, including temporary, preliminary and permanent injunctive
relief, to obtain a halt to any breach of this Agreement, or to prevent a
threatened breach of this Agreement from taking place or to obtain specific
performance of any of the obligations of the other Party hereto, and it is
further expressly agreed by the Parties that, in the event any action or
proceeding is brought in equity to obtain any such relief or remedies, no Party
will urge, as a defense thereto, that there is an adequate remedy available at
law and no Party seeking such relief shall be obligated to post a bond or other
security as a condition to the granting of any such remedies or the continued
effectiveness thereof.

10.6 Rules of Construction and Certain Additional Definitions. No party hereto,
nor its respective counsel, shall be deemed the draftsman of this Agreement for
purposes of construing or applying any of the terms or

 

11



--------------------------------------------------------------------------------

provisions of this Agreement, and all such terms and provisions shall be
construed in accordance with their fair meanings, and not strictly for or
against any party hereto. Unless the context in which such terms are used
clearly and unambiguously indicates otherwise, for purposes of this Agreement
(i) the term “or” shall not be exclusive, (ii) the terms “including” and
“include” shall not be limiting and shall mean “including, but not limited to,”
and “include without limitation”, (iii) the terms “herein,” “hereof,” “hereto,”
“hereunder”, “hereinafter” and other similar terms shall refer to this Agreement
as a whole and not to the specific section, subsection, paragraph or clause
where such terms may appear, and (iv) whenever required by the context, the
masculine gender shall include the feminine and neuter genders, and vice versa
and the singular shall include the plural, and vice versa.

10.7 Restrictions on Assignment and Delegation. No Party may transfer or assign
any of its rights or delegate any of its obligations under this Agreement and
any attempt to do so shall be null and void; provided, however, that the Company
shall be entitled, without the necessity of having to obtain the consent of
Executive, to assign this Agreement and delegate its duties hereunder to any
corporation or other entity that acquires a majority or more of the outstanding
common stock or all or substantially all of the assets of the Company, whether
by purchase, merger, consolidation or otherwise.

10.8 Binding on Successors. Subject to Section 10.7 above, this Agreement shall
inure to and be binding on the Parties and their respective heirs, legal
representatives and successors and assigns.

10.9 Headings. Section, subsection and paragraph headings are for convenience of
reference only and shall not affect the meaning or have any bearing on the
interpretation of any provision of this Agreement.

10.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. Any copy of a counterpart of this
Agreement, bearing an original signature of either or both of the Parties, that
is transmitted by facsimile, email, portable document format (or .pdf) or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of this Agreement shall have the same effect as the physical delivery
of the originally signed copy thereof.

(Signatures of the parties follow on next page.)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and date first above written:

 

THE COAST DISTRIBUTION SYSTEM, INC. By:   /s/ THOMAS R. McGUIRE   Thomas R.
McGuire, Executive Chairman EXECUTIVE:   /s/ JAMES MUSBACH   James Musbach

 

13